Case 20-10343-LSS Doc 4898 Filed 05/24/21 Page1of1

Dear Justice Lauri Selber Silverstein,

I, Po am writing to you today regarding SA mm. make sure that the Boy Scouts of

America and their insurance providers are held accountable for the treatment | received at the hands of
someone | thought | could trust when | was a child.

| have suffered all my life from what happened to me on that scouting trip. | have not seen the Boy
Scouts or the person who sexually molested me suffer at all.

Because | was sexually abused, | have dealt with guilt and shame and mental health problems my whole
life. If it were not for the fact that an adult man who worked on behalf of the Boy Scouts of America
molested and violated me as a child, my life would have gone into a different direction.

| cannot change the horrible things that happened to me at the Boy Scout Camp that | attended as a
child, but | can be compensated in a way that helps me move toward a better life. Because of this abuse,
| have lived with depression, anxiety, and PTSD that has driven me into poverty and an inability to enjoy
even the simplest pleasures of life, including intimacy with a person that | love. | have sought psychiatric
help through the providers that my insurance will cover, but | would like to have the financial freedom
to be able to see providers that my insurance will not pay for and/or who don’t take insurance.

If this lawsuit is settled for the small amount that has been in the media recently, | will not get the help |
need, and the Boy Scouts of America and their insurance providers will get off having not paid for their
crimes.

Please DO NOT accept the Boy Scouts reorganization plan to run away from their problems with a cheap
settlement. GIVE US JUSTICE, Your Honor.

 

= ne

4 =

o> = y

== = v7

> —< —
a6 rm =

Ocr

=m _ I

ona aa

mo = i T]

("=< =

2 9

aS

Ve ao

 
